DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 21 July 2021 amends claims 1, 7, 9-12, and 14-19. Claim 5 has been cancelled. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Claims 9-12, and 15 have been amended to address the informalities. Withdrawal of these objects is respectfully requested.” This argument has been fully considered and is persuasive. The previous objections to claims 9-12 and 15 have been withdrawn.
Applicant argues, “Claims 1, 7, and 14 have been amended so as to obviate this rejection. Withdrawal of these rejections is respectfully requested in light of the amendments to claims 1, 7, and 14.” This argument has been fully considered and is persuasive. The previous 112(b) rejections of claims 1-20 have been withdrawn.
Applicant argues, “Madhok fails to teach or suggest the above feature now recited in the independent claims…Thus, in Madhok, as the Office Action points includes one or more processing tasks to be performed on the received data set.’ Madhock fails to teach or suggest generating containers based on any type of processing instructions to be performed on a received data set.” This argument is not persuasive because Madhock discloses that the containers are specifically created based upon the received information that includes the identified data to be shared and the user specified controls dictating how the identified data will be shared (Figure 12, steps 1230-1250 & [0078]-[0079] & [0085]). These user specified controls, such as the presentation instructions ([0079]), are specifically utilized to create the containers (Figure 12, step 1250 & [0085]). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 14 were amended to include the subject matter of claims 11 and 18 respectively. However, the subject matter from original claims 11 and 18 that was added to independent claims 7 and 14, respectively, remains in current claims 11 and 18. Therefore, claims 11 and 18 fail to further limit independent claims 7 and 14, respectively, since claims 7 and 14 were amended to include the limitations of claims 11 and 18, respectively.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 9-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madhok, U.S. Publication No. 2014/0189888. Referring to claims 1, 7, 14, Madhok discloses a secure data container system wherein a collection of information is received ([0074]), which meets the limitation of receiving a data set. The system includes a processor (Figure 13, 702), memory (Figure 13, 704 & 706), and a cloud storage (Figure 1, 105: cloud storage reads on the claimed first computing resource), which meets the limitation of one or more processors, a memory, and a first computing resource, wherein the one or more processors are configured to execute instructions stored on the memory. Madhok discloses that the users can specify the manner in which secure container data is shared with requesting endpoints such that a template is selected that is used to present the subset of data the user has selected for sharing (Figure 12, step 1240 & [0079]: template would reads on the claimed processing instructions/tasks), which meets the limitation of receiving one or more processing instructions associated with the received data set, wherein the one or more processing instructions corresponds to the received data set and includes one or more processing tasks to be performed on the received data set. The create secure container service is utilized to create secure containers by identifying subsets of the information that are to be shared, and the user selected sharing controls on the identified information subsets, such that the identified information subsets and the user selecting sharing controls will be included in the created containers (Figure 12, step 1250 & [0078]-[0079] & [0085]) such that the secure containers are stored in cloud storage ([0080]), which meets the limitation of generating one or more containers within a first computing resource based on the received one or more processing instructions, storing the data sets in the one or more containers within the first computing resource. A data access request is received from a cloud endpoint ([0092]), which meets the limitation of receiving one or more requests from a second computer resource that are provisioned on one or more cloud-based computing platforms for access to the data set stored in the one or more containers within the first computing resource. If the data storage system can validate the requesting endpoint, a secure access token is generated such that the secure access token identifies the containers that are accessible along with the corresponding access control information ([0082]), which meets the limitation of generating one or more tokens for access to the data set stored in the one or more containers within the first computing resource, wherein the generated tokens are based on one or more parameters associated with the second computing resource that is provisioned on one or more cloud-based computing platforms. Once generated, the secure access token is transmitted to the requesting endpoint via the network ([0082]), which meets the limitation of transmitting the one or more tokens for access to the data set stored in the one or more containers within first computing resource to the second computing resource.
Referring to claims 3, 9, 16, Madhok discloses that the system allows for registration of endpoints to specific secure data containers and access to services such that the secure data containers are under the explicit control of the registered user ([0058]: although the term “account” is not explicitly used, the registration of an endpoint to specific data containers such that the endpoint user explicitly controls the registered data container would be equivalent to a storage account as claimed), which meets the limitation of generating a storage account within the first computing resource based on a source of the received data set.
Referring to claims 4, 10, 17, Madhok discloses that the collected data can be encrypted ([0077]), which meets the limitation of encrypting the data set.
Referring to claims 11, 18, Madhok discloses that the users can specify the manner in which secure container data is shared with requesting endpoints such that a template is selected that is used to present the subset of data the user has selected for sharing ([0079]: template would reads on the claimed processing instructions/tasks), which meets the limitation of receiving one or more processing instructions, wherein the one or more processing instructions corresponds to the received data set and includes one or more processing tasks to be performed on the received data set.
Referring to claims 6, 12, 19, Madhok discloses that the system enables the user to create and modify templates that are used to present the data ([0079]: template can read on the claimed second computing resource because the template is based upon user instructions to create and modify), which meets the limitation of generating a second computing resource on one or more cloud-based computing platforms based on the received one or more processing instructions.
Referring to claims 13, 20, Madhok discloses that the system enables the user to create and modify templates that are used to present the data the user has selected for sharing ([0079]: create and modify instructions would read on the claimed processing instructions). Data access requests are received from cloud endpoints ([0092]) such that if the data storage system can validate the requesting endpoint, a secure access token is generated such that the secure access token identifies the containers that are accessible along with the corresponding access control information ([0082]: requests can be said to be “based on” the processing instructions since the requests are for access to data that is the focus of the created/modified templates), which meets the limitation of receiving one or more requests from the second computing resource for access to the data set stored in the one or more containers within the first computing resource includes receiving requests from the second computing resource, wherein the requests are based on the received one or more processing instructions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Madhok, U.S. Publication No. 2014/0189888, in view of Zimberoff, U.S. Publication No. 2013/0061337. Referring to claims 2, 8, 15, Madhok does not specify that the secure access token includes the IP address of the requesting endpoint. Zimberoff discloses an access control system wherein access tokens are generated such that the access tokens include the IP address of a requesting client ([0038]), which meets the limitation of wherein the one or more parameters include an IP address of the second computing resource that transmitted the request, and wherein generating one or more tokens for access to the data set stored in the one or more containers within the first computing resource includes generating the one or more tokens for access to the data set based on the IP address of the request. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the secure access token of Madhok to have included the IP address of the requesting endpoint in order to ensure subsequent requests originate from the same IP address as suggested by Zimberoff ([0038]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437